Citation Nr: 1538884	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  10-48 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 40 percent for Raynaud's syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, the RO increased the disability rating for Raynaud's syndrome to 40 percent.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


FINDING OF FACT

Raynaud's syndrome has manifested by daily characteristic attacks; digital ulcers have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for Raynaud's syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7117 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  A standard October 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2007, May 2010, and June 2015.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Raynaud's Syndrome

The Veteran seeks a rating in excess of 40 percent for Raynaud's syndrome, which is rated under Diagnostic Code 7117.

Under Diagnostic Code 7117, a 10 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring one to three times per week.  A 20 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring four to six times a week.  A 40 percent rating is assigned for Raynaud's syndrome with characteristic attacks occurring at least daily.  A 60 percent rating is assigned for Raynaud's syndrome with two or more digital ulcers and a history of characteristic attacks.  A maximum 100 percent rating is assigned for Raynaud's syndrome with two or more digital ulcers plus autoamputation of one or more digits and a history of characteristic attacks.  See 38 C.F.R. § 4.104, Diagnostic Code 7117.  

A characteristic attack as consisting of sequential color changes of the digits of one or more extremities lasting minutes to hours, sometimes with pain and paresthesias, and precipitated by exposure to cold or by emotional upset.  These evaluations are for the disease as a whole, regardless of the number of extremities involved or whether the nose and ears are involved.  See id. at Note.

Based on the evidence presented, the Board finds that a rating in excess of 40 percent for Raynaud's syndrome is not warranted.  In this regard, the Board notes that to warrant a higher rating the evidence must show Raynaud's syndrome results in two or more digital ulcers and a history of characteristic attacks.  The rating criteria for Raynaud's syndrome are conjunctive not disjunctive.  In other words, a 60 percent rating requires characteristic attacks, which are also required for the lower ratings, and digital ulcers.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  The 100 percent rating also requires digital ulcers.  

Here, the evidence of record shows the Veteran's Raynaud's syndrome results in characteristic attacks occurring at least daily.  However, the Veteran does not contend and the medical record fails to show the Veteran's Raynaud's syndrome manifested with digital ulcers at any time during the pendency of the appeal.  In fact, the June 2015 VA examination report affirmatively shows that the Veteran does not have two or more digital ulcers (or autoamputation of a digit).  In his appeal statements, the Veteran describes the symptoms of his attacks, which are compatible with the definition from the note.  However, digital ulcers are not described.

Therefore, because the evidence of record shows that the Veteran's Raynaud's syndrome does not result in digital ulcers at any point in time during the course of the appeal, the Board finds that the Veteran's current Raynaud's syndrome symptoms do not more closely approximate the rating criteria for a rating in excess of 40 percent under Diagnostic Code 7117.  See 38 C.F.R. § 4.7 (2015).  The Board has considered whether other diagnostic codes are appropriate for evaluating the Veteran's Raynaud's syndrome, but his symptoms are already contemplated by the 40 percent rating under Diagnostic Code 7117 and it is not appropriate to rate by analogy when a disability is specifically listed in the rating schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed).  

Consideration has been given regarding whether the schedular rating is inadequate for the Veteran's Raynaud's syndrome, requiring that the RO refer the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied.  The Veteran's service-connected Raynaud's syndrome is manifested by signs and symptoms such as daily painful characteristic attacks that result in an inability to work in cool and cold environments, such as outdoors in the fall or winter, or handle cold or wet objects.  See Statement (October 28, 2010); Substantive Appeal (December 15, 2010); and VA examination (June 2015).  These signs and symptoms, and their resulting effects, are contemplated by the rating schedule under Diagnostic Code 7117 and the accompanying Note, which describes characteristic attacks.  In short, as there is nothing exceptional or unusual about the Veteran's Raynaud's syndrome, referral for extraschedular consideration is not required and the analysis stops under Thun.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected Raynaud's syndrome prevents him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran's December 2010 substantive appeal and the June 2015 VA examination report support the conclusion that Raynaud's syndrome only impacts the Veteran's ability to work in cool and cold environments and does not raise a TDIU claim.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.

For the foregoing reasons, the Board finds that the claim for a rating in excess of 40 percent for Raynaud's syndrome must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 40 percent for Raynaud's syndrome is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


